 

Exhibit 10.1

 

October 10, 2019

 

Steve Shum 

 

Dear Steve ,

 

On behalf of INVO Bioscience (the “Company”), the Company’s Board of Directors
(the “Board”) is pleased to offer you the following terms of employment as Chief
Executive Officer of the Company, effective October 10, 2019. The initial terms
of your new position with the Company are as set forth below.

 

1.        Position.

 

You will be the Chief Executive Officer of the Company. Your place of employment
will be the Company’s office at 5582 Broadcast Court, Sarasota Florida 34240
although you may work from your place of residence. Your responsibilities in
this position will include managing the day to day operations of the Company,
managing all SEC related activities and financial activities. You will report to
the Board. You agree to the best of your ability and experience that you will at
all times loyally and conscientiously perform all of the duties and obligations
required of and from the Company. During the term of your employment, you
further agree that you will devote all of your business time and attention to
the business of the Company and that you will not, directly or indirectly,
engage or participate in any personal, business, charitable or other enterprise
that is competitive in any manner with the business of the Company, whether or
not such activity is for compensation. It is understood that you intend to
provide transition support for a reasonable period of time to your former
employer, which may include signing their upcoming 10Q due by November 15, 2019
and/or potentially joining the board of directors, but in no way will this
interfere with your obligations to the Company. You have also disclosed that you
have been invited to join the board of a Company that intends to pursue
consolidating small, independent dental and surgical practices unrelated to the
IVF industry. The INVO board has deemed both these outside activities to be
acceptable.

 

2.        Compensation.

 

Your base salary will continue to be at the rate of $260,000 per year, less
payroll deductions and all required withholdings. You will be paid semi-monthly
on the Company’s regularly scheduled pay dates. Additionally you are eligible to
earn bonus compensation of up to 75,000 bonus for successfully up listing the
company to the NASDAQ exchange. Future year bonus amounts will be determined by
the Board of Directors

 

In addition, you will continue to be eligible for the following standard Company
health, dental, and vision coverage for employees and coverage for family
members; You will be eligible for all benefits that the company may offer in the
future. Additionally, you will receive the equivalent of 20 days of personal
time off (PTO) per year that accrues monthly commencing from your first date of
employment with the Company (the “Original Start Date”). PTO will stop accruing
when an employee reaches 200 hours of PTO. You will also receive a $15,000 sign
on bonus.

 

 

--------------------------------------------------------------------------------

 

 

Stock Grant.

 

You will be granted 400,000 shares of the Company Common Stock, which will vest
monthly over the first year of employment. You will also be eligible for up to
4% of the company’s stock in options vesting over a 3 year period. The Board
may, in its absolute discretion, choose to grant to you additional options in
the future. The Options are subject to the terms of the Plan, and will vest on a
monthly basis over three years from the Original Start Date in thirty six equal
installments. In the event your employment is terminated prior to a Change in
Control, standard accelerated vesting will apply.

 

4.        Confidential Information and Non-Solicitation Agreement.

 

Like all Company employees, you will continue to be required, as a condition of
your employment, to abide by Company rules and policies. You must sign the
Company’s Employee Confidential Information and Non-Solicitation Agreement,
which, among other things, prohibits unauthorized use or disclosure of the
Company’s proprietary and confidential information and the unauthorized
disclosure or use of any third party proprietary and confidential information.
That agreement shall continue in full force and effect. You further agree that
you will not bring onto Company premises any unpublished documents or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality. In addition, as a condition of employment, you agree that
you will not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.

 

Throughout the duration of your employment, you agree to disclose to the Company
in writing, any continuing outside working relationships with other customers or
entities with whom you are working or will work (whether or not for
compensation), as well as any potential conflicts of interest, sources of income
or other business endeavors (including any entity in which you own more than 5%
of the outstanding equity securities or have voting control of more than 5%).
Initial outside working relationships have been noted in section 1 above.

 

5.        At-Will Employment.

 

Your employment with the Company will continue to be “at-will.” This means that
either you or the Company may terminate your employment relationship at any
time, with or without notice, and with or without cause. By accepting the role
of CEO you confirm you understand and agree, that this at-will relationship
cannot be changed or retracted, either orally or in writing, or by any policy or
conduct, unless you receive a document expressly stating that your employment is
no longer at-will, which is signed both by you and the Chair of the Board.

 

6.        Change of Control.

 

The Company recognizes that upon a Change of Control, it is appropriate to
provide you with accelerated vesting if your employment is involuntarily
terminated without cause or you are constructively terminated following such a
Change of Control.

 

 

--------------------------------------------------------------------------------

 

 

Accordingly, if within 12 months following any Change of Control, your
employment is involuntarily terminated without Cause, or you are Constructively
Terminated following such Change in Control, then upon such termination you will
be entitled to immediate vesting of 100% of the number of shares subject to all
Options granted to you which remain unvested as of the date of your termination
or Constructive Termination. All Options granted to you will become fully
exercisable immediately prior to the consummation of the Change of Control. You
will be entitled to 12 months severance payments.

 

If you are terminated with Cause or voluntarily resign your employment following
any Change in Control, but are not Constructively Terminated, you will not be
entitled to any accelerated vesting of Options or severance payments.

 

For purposes of this offer letter, “Cause”, “Change of Control” and
“Constructive Termination” shall have the meaning set forth on Exhibit A. Your
right to such acceleration is conditioned upon your signing the Company’s then
current standard form of release releasing the Company (or any successor
entity), its officers, directors and affiliates from all liability whatsoever.

 

7.        Severance Without Change of Control.

 

If you are terminated without Cause or you resign your employment due to a
Constructive Termination, so long as such termination is not within 12 months
following a Change of Control, then you shall be entitled to receive, as
severance, (a) 12 month’s base salary continuation, (b) 6  months reimbursement
of payments for continuing health coverage, pursuant to COBRA, assuming you
elect COBRA continuation, and (c) continued vesting of your shares for a period
of 6 months following such employment termination. Your right to such salary
continuation, COBRA reimbursement, and continued vesting is conditioned upon
your signing the Company’s then current standard form of release releasing the
Company (or any successor entity), its officers, directors and affiliates from
all liability whatsoever. For clarity purposes, you shall not be entitled to any
bonus after any such termination, nor shall you be entitled to any acceleration
of vesting of your stock options.

 

8.        Additional Information.

 

This letter, the Employee Confidential Information and Non-Solicitation
Agreement and the Option Exercise Agreement contain all of the terms of your
employment with the Company and supersede any prior understandings or
agreements, whether oral or written, between you and the Company. This letter
may not be amended or modified except by an express written agreement signed by
you and the Chairman of the Board.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Upon acceptance of this letter, please sign and return to me.

 

Sincerely,

 

 

--------------------------------------------------------------------------------

 

Kathleen Karloff

 

CEO

 

 

 

Agreed and accepted as of:

 

10/10/2019

 

 

 

_________________________________________________

 

Steven Shum

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

“Cause” shall mean: (i) you engaging in knowing and intentional illegal conduct
that was or is materially injurious to the Company or its affiliates; (ii) you
violating a federal or state law or regulation applicable to the Company’s
business which violation was or is reasonably likely to be injurious to the
Company; (iii) you materially breaching the terms of any confidentiality
agreement or invention assignment agreement between you and the Company; or
(iv) you being convicted of, or entering a plea of nolo contendere, to a felony
or committing any act of moral turpitude, dishonesty or fraud against, or the
misappropriation of material property belonging to, the Company or its
affiliates.

 

“Change of Control” shall mean the consummation of a reorganization, merger or
consolidation, or sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets of another corporation or
entity, or other similar transaction (each, a “Business Combination”), unless,
in each case, immediately following such Business Combination (A) all or
substantially all of the individuals and entities who were the beneficial owners
of voting stock of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 55% of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries,) and
(B) at least a majority of the members of the Board of Directors of the entity
resulting from such Business Combination were members of the Board of Directors
of the Company at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination.

 

“Constructive Termination” shall mean (i) without your written consent, a
reduction in your base salary, other than a reduction in salary that is part of
an expense reduction effort applied to the executive management team (defined as
the Chief Executive Officer and the Chief Executive Officer’s direct reports)
generally and which results in a percentage reduction of your salary or bonus no
greater than the greatest percentage reduction applied to at least one other
member of the executive management team; or (ii) without your written consent, a
relocation of your principal place of work to a location more than 35 miles away
from your workplace prior to the relocation; or (iii) without your written
consent the significant reduction of your duties or responsibilities when
compared to your duties or responsibilities in effect immediately prior to such
change; it is understood, however, that if, following a Change of Control
pursuant to which the Company becomes part of a larger entity but remains a
separate business entity, you continue to be the general manager of such
business entity (or a successor entity) and you retain responsibility for
managing the day to day operations of such business entity (even if the Company
is a part of such larger entity and/or you no longer report to or interact with
the Board of Directors of either the Company or the acquiring entity or if you
no longer retain the title of Chief Executive Officer) such arrangements shall
not be considered a Constructive Termination under the foregoing clause (iii).

 